Sognier, Judge.
Calhoun Clinic (the Clinic) brought this action against Alluri Raju, M.D., its former employee, seeking damages for conversion as well as damages and injunctive relief for breach of a restrictive covenant. Raju answered and counterclaimed alleging that the Clinic was stubbornly litigious and, further, that the Clinic breached its contract by failing to provide him malpractice insurance causing him to incur expenses in defending a suit brought against him. Raju also filed motions to dismiss and for judgment on the pleadings. The trial court, without specifying which motion was granted, rendered judgment in favor of Raju. No finding or judgment was made on Raju’s counterclaim. Calhoun Clinic appeals but specifically does not appeal the trial court’s order denying its claims for injunctive relief.
Because the counterclaim is still pending in the trial court, the judgment is not final and this appeal is premature. Union Indem. Ins. &c. v. Cherokee Ins. Co., 168 Ga. App. 82, 83 (308 SE2d 238) (1983). “[T]he pendency of the counterclaim plus the absence of a determination by the trial judge that there was no just reason for delay and express direction for entry of judgment under CPA § 54 (b) [OCGA § 9-11-54 (b)] (cits.), prevented the order from being final and appealable. This, coupled with the appellant’s failure to follow the applicable procedure for review under [OCGA § 5-6-34 (b)] (cits.), subjects the instant appeal to dismissal.” Cleveland v. Watkins, 159 Ga. App. 885 (285 SE2d 546) (1981).

Appeal dismissed.


Deen, P. J., and McMurray, P. J., concur.